Goldstein, J.,
dissents, and votes to affirm the order appealed from, with the following memorandum, in which Krausman, J., concurs. The Supreme Court issued a 90-day notice pursuant to CPLR 3216 at a compliance conference. Thereafter, by order dated June 7, 1999, the Supreme Court dismissed the action for failure to comply with the 90-day notice. The plaintiffs moved to vacate that order, asserting a reasonable excuse for the delay and a meritorious cause of action. Annexed as Exhibit D to their motion papers was a notarized affidavit of merit of a physician who was board certified in gastroenterology, liver disease, and internal medicine. The name and signature of the physician was redacted from the copies which were served upon the defendants.
The appellant Pension Committee-Joint Industrial Board of Electrical Industry Medical Department (hereinafter the Pension Committee) argued, in opposition, that the plaintiffs were seeking affirmative relief, and therefore were required to disclose the identity of their expert, citing Marano v Mercy Hosp. (241 AD2d 48). In that case, this Court held that where a party is acting “in an offensive context” (Marano v Mercy Hosp., supra, at 51) by seeking summary judgment in its own behalf, the use of redacted expert affidavits is not sufficient. However, this Court reaffirmed that the use of redacted affidavits is permissible when the party is acting defensively, “as long as an unredacted original is provided to the court for its in camera inspection” (Marano v Mercy Hosp., supra, at 50).
In the order appealed from, the Supreme Court granted the plaintiffs’ motion and restored the action to the trial calendar. The defendants Dr. Norman M. Brust and the Pension Committee appeal.
In its brief on appeal to this Court, the Pension Committee reiterates its argument that the plaintiffs were seeking affirmative relief, and therefore were required to disclose the name of their expert. The plaintiffs counter that Marano v Mercy Hosp. (supra) is inapposite because there the movant was seeking summary judgment, which is the procedural equivalent to trial. The plaintiffs further contend that when a plaintiff submits an affidavit of merit in support of a motion to vacate a default pursuant to CPLR 3216, nondisclosure of the expert’s identity is permitted pursuant to CPLR 3101 (d) (1) (i).
In an action to recover damages for medical malpractice, a *464party serving an affidavit of merit of an expert may redact the expert’s name and signature (see, CPLR 3101 [d] [1] [i]; Fuller v Tae Kwon, 259 AD2d 662; Zuck v Sierp, 169 AD2d 717).
In its reply brief to this Court, the Pension Committee argues for the first time that the plaintiffs’ affidavit of merit was insufficient because the plaintiffs “did not submit an unredacted copy of their expert’s affidavit to the court,” citing Fuller v Tae Kwon (supra, at 662), which holds that “absent the submission of an unredacted doctor’s affidavit to the court for an in camera inspection,” submission of a redacted physician’s affidavit on a motion to vacate a default is insufficient. However, it is well settled that a contention raised for the first time in a reply brief is not properly before this Court (see, Squiciari v Brenner, 276 AD2d 689; Crowther v City of New York, 262 AD2d 519; Sousa v American Ref-Fuel Co., 258 AD2d 514; Morgan v New York City Hous. Auth., 255 AD2d 565; Jaffer v Miles, 209 AD2d 672).
Indeed, as previously noted, the decision of this Court in Marano v Mercy Hosp. (supra), which states that an unredacted copy of the affidavit of merit must be inspected in camera, was cited in the papers filed in the Supreme Court. There is no basis to assume that the Supreme Court ignored that requirement.
The appellants’ remaining contentions are without merit.